          Case 2:21-cv-00389-CCW Document 6 Filed 05/06/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TAMMY MCCOY,                                       :
                                                   :
                         Plaintiff,                :
                                                   :
v.                                                 : Civil Action No. 2:21-CV-00389-CCW
                                                   :
PAN AMERICAN GROUP, LLC,                           :
                                                   :
                         Defendant.                :
                                                   :


                                      NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that Lisa M. Scidurlo, Esq., of Stevens & Lee, P.C., duly

admitted to practice before this Court, hereby appears as counsel for Defendant Pan American

Group, LLC, in the above-captioned action, and respectfully requests that all correspondence and

papers in connection with this action be served upon her at the following address:

                                        Lisa M. Scidurlo, Esq.
                                       STEVENS & LEE, P.C.
                               620 Freedom Business Center, Suite 200
                                     King of Prussia, PA 19406
                                           (610) 205-6042
                                        lmsc@stevenslee.com

                                                     Respectfully submitted,

                                                     STEVENS & LEE, P.C.

Dated: May 6, 2021                                   /s/ Lisa M. Scidurlo
                                                     Lisa M. Scidurlo, Esq.
                                                     620 Freedom Business Center, Suite 200
                                                     King of Prussia, PA 19406
                                                     (610) 205-6042
                                                     lmsc@stevenslee.com




SL1 1692432v1 115460.00002
